Citation Nr: 1756021	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-14 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to June 23, 2008, and in excess of 50 percent from June 23, 2008 to October 21, 2008.

2.  Entitlement to a rating in excess of 50 percent for PTSD from October 22, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to September 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent rating effective August 22, 2007.  Thereafter, in a March 2016 rating decision, his rating was increased to 50 percent effective June 23, 2008.  Although a higher rating has been assigned by the RO for PTSD, the increased rating matter remains in appellate status as the maximum rating has not been assigned. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

A March 2011 Informal Hearing Presentation raised the issue of entitlement to a TDIU.  See also Rice v. Shinseki, 22 Vet. App. 447 (2009).

In May 2011, the Board denied an initial rating in excess of 30 percent for PTSD from August 22, 2007 to November 7, 2007.  The Board also remanded the issues of an increased rating from November 8, 2007 and entitlement to a TDIU.  The Veteran appealed the Board's May 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2011, the parties filed a Joint Motion for Remand (JMR) and by Order dated November 21, 2011, the Court granted the motion.  Thus, the Board's decision which denied entitlement to an initial rating in excess of 30 percent for PTSD from August 22 to November 7, 2007, was vacated and remanded for action consistent with the terms of the JMR.

In accordance with the Board's May 2011 remand, additional evidence, to include records obtained from the Social Security Administration, was received.  Further, the claims came before the Board in August 2012 and were remanded for further development.

As noted in the August 2012 remand, the issue of entitlement to service connection for residuals of a cerebral vascular accident due to Agent Orange exposure during Vietnam service had been raised in a May 2007 private treatment record, but had not been adjudicated by the agency of original jurisdiction (AOJ).  As no development has occurred on the matter by the AOJ, the issue is again referred to the AOJ for appropriate action.

The issues of entitlement to a rating in excess of 50 percent for PTSD from October 22, 2008, as well as entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In October 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the issue of a higher rating for PTSD prior to October 22, 2008, was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of a rating in excess of 30 percent for PTSD prior to June 23, 2008, and in excess of 50 percent from June 24, 2008 to October 21, 2008, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In October 2017, the Veteran's representative submitted a statement which indicated the Veteran wishes to withdraw the claim for an increased rating for PTSD prior to October 22, 2008.  As the Veteran withdrew this portion of the PTSD rating appeal, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review that portion of the appeal, and it is dismissed.


ORDER

The appeal concerning entitlement to a rating in excess of 30 percent for PTSD prior to June 23, 2008, and in excess of 50 percent from June 23, 2008 to October 21, 2008, is dismissed.


REMAND

The Veteran last was afforded a VA examination for his PTSD in March 2012.  The examiner indicated the Veteran suffered occupational and social impairment with reduced reliability and productivity.  He indicated the Veteran's history included a 40 year marriage to his wife, a positive relationship with his two adult children and a career with the Department of Transportation of twenty years, which ended in 2008.  The Veteran's PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including a worklike setting.  Further, the examiner indicated "there is a 50/50 chance that this individual is unable to obtain and retain substantial, gainful employment due to PTSD alone."  He stated the Veteran was not totally precluded from maintaining his position as a truck driver for the Commonwealth of Pennsylvania or Department of Transportation.  He noted the Veteran had a good work record in terms of attendance, meeting performance standards, and generally interacting well with others.  He further indicated, however, conflict with supervisors, which contributed to his irritability and increased anger, resulted in the Veteran seeking earlier retirement than he planned.

Thereafter, VA treatment records were received showing ongoing treatment for his PTSD.  A July 2016 record indicated the Veteran denied suicidal or homicidal ideation but reflected that he had some fleeting suicidal thoughts.  A September 2016 VA treatment record indicated the Veteran did not report significant symptoms, there were no abnormalities, his thought processes were fluid and rational, and there was no evidence of loose associations, delusions, hallucinations, or other psychotic processes.  He also denied suicidal or homicidal ideation.

Additionally, an October 2017 private opinion from Dr. M.C. was submitted which indicated the Veteran's worsening PTSD symptoms led to him stopping work in 2008.  The examiner stated the Veteran was no longer able to manage the extensive symptomatology of his PTSD and was forced to leave work because he could no longer manage the emotional content and disarray associated with his PTSD.  He further noted disagreement with the prior VA examinations of record, which found little to no occupational and social impairment.  He stated there is no employer willing to tolerate an individual who has thoughts of violence, and is persistently irritable, angry, reckless, and unable to engage in appropriate interpersonal interactions.  He indicated the Veteran's mental illness is too severe, his risk of becoming highly volatile is readily apparent and his own thoughts and statements of personal violence preclude him from functioning safely in any modern occupational setting.

The Board finds that a VA examination is necessary to determine the current severity of the Veteran's PTSD.  Subsequent to the March 2012 VA examination, an October 2017 opinion from psychiatrist Dr. M.C. was submitted.  His opinion indicates a possible worsening of the Veteran's symptoms, especially with regard to occupational functioning.  Thus, a remand for a VA examination is warranted to assess the current extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

With regard to the claim for a TDIU, it is considered part of a claim for an increased rating for PTSD.  Because the issue is part of the PTSD rating claim, the TDIU claim will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

In light of the remand, and the Veteran's ongoing PTSD treatment through VA, VA treatment records since September 2016 should also be obtained on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain ongoing VA treatment records from September 2016.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The entire claims file should be reviewed by the examiner.

All signs and symptoms necessary for rating the Veteran's PTSD should be reported in detail.  The examiner should detail all current functional impairment from the Veteran's PTSD, to include any impact on occupational and social functioning.  

The examination report should include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


